Citation Nr: 1758362	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent disabling for bilateral pes planus with degenerative joint disease of the right foot

2. Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right knee.

3. Entitlement to an evaluation in excess of 20 percent for recurrent subluxation of the right knee.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2000 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the record. At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ). 38 C.F.R. § 20.1304 (c) (2017).

This case was previously before the Board in April 2015 and remanded for further development.

During the appeal period, an April 2017 rating decision granted service connection for recurrent subluxation of the right knee status post right medical patella-formal ligament reconstruction and arthroscopic release and degenerative joint disease of right knee with an evaluation of 20 percent, effective December 2, 2015.

The issue of entitlement to a non-initial evaluation in excess of 30 percent disabling for bilateral pes planus with degenerative joint disease of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Degenerative joint disease, right knee, is manifested by slight instability, pain on motion, flexion functionally limited to 95 degrees, at worst, and extension functionally limited to 0 degrees.

2. Objective findings of severe recurrent subluxation or instability of right knee have not been shown; any subluxation is no more than moderately disabling.

3. The Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for degenerative joint disease, right knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5260-5010 (2017).

2. The criteria for a disability rating in excess of 20 percent for recurrent subluxation of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5003-5257 (2017).

3. The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2017).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist
During the November 2014 hearing, the Veteran testified that there were VA treatment records missing from his file. See hearing transcript at 26. Pursuant to an April 2015 Board remand, such files were retrieved and associated with the Veteran's claim file.

Besides the above, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 

Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. The veteran's entire history is reviewed when making a disability determination. Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7(2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40 (2017). It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. Id.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2017). Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2017).

II. Right Knee

Relevant to the Veteran's right knee disability, the July 2011 rating decision on appeal continued a 10 percent rating pursuant to Diagnostic Code 5260-5010 for service connected degenerative joint disease of the right knee.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees. For a 10 percent rating, flexion must be limited to 45 degrees. For a 20 percent rating is warranted where flexion is limited to 30 degrees. A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5010 provides ratings that arthritis due to trauma, substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003(2017).

38 C.F.R. § 4.71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

In this case, Richmond VAMC treatment records show that the Veteran has undergone continuous treatment for his right knee disability. However, there are no objective medical records warranting an evaluation in excess of 10 percent for his service connected right knee degenerative joint disease. 

At the November 2014 Board hearing, the Veteran testified that he has constant knee pain and has to utilize a cane, knee brace, and sleeve. See hearing transcript at 13 and 19 respectively. He was provided a VA examination in December 2015. The examination revealed decreased range of motion and pain with motion of the right knee. Right knee flexion was 95 degrees and right knee extension was 0.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue "to light palpitation of the right medial knee - right knee MPFL reconstruction and arthroscopic lateral release 6/19/15."  The was no evidence of crepitus.  The Veteran reported flare-ups of the knee and stated "Days I do not want to do anything but apply ice and lay down, elevate as it still swells."  With regard to functional loss or impairment, the veteran stated "Limited ability to work due to right foot and right knee-walks with cane due to issue with balance.  Prior to surgery, right knee cap would dislocate.  

An April 2017 rating decision granted service connection for recurrent subluxation of the right knee status post right medical patella-formal ligament reconstruction and arthroscopic release and degenerative joint disease of right knee with an evaluation of 20 percent, effective December 2, 2015, (the date of the VA examination).

In September 2017, the VA received correspondence from the Veteran indicating that his right knee was "in constant pain and discomfort due from swelling and nerve damage" and that "there is still pain when standing, walking or sitting." The Veteran also reported that he was given a right knee brace that he wears "in conjunction with an ace bandage for compression/stability for swelling and weakness when inflamed." See correspondence from Veteran received September 2017 at p.4.

The Board has first considered whether the Veteran is entitled to higher ratings for his right knee degenerative joint disability based on range of motion. Relevant to the right knee, a higher rating requires flexion to be limited to 30 degrees (Diagnostic Code 5260) and/or extension to be limited to 15 degrees (Diagnostic Code 5261). However, at the Veteran's December 2015 VA examination, his range of motion for flexion was to 90 degrees and, his range of motion for extension was to 0. His range of motion was not further limited following repetitive use. Thus, the Veteran's range of motion was normal for extension and range of motion for flexion does not meet the criteria for an increased rating of 20 percent, with functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare-ups. Therefore, he does not warrant a higher rating under Diagnostic Codes 5260 or 5261. See DeLuca, Mitchell, supra. In this regard, a higher rating is not warranted unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

A higher evaluation of 20 percent is not warranted for degenerative arthritis unless there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. The Veteran's right knee disability does not meet these requirements. However, the evidence of record demonstrates that in accordance with Diagnostic Code 5257, the Veteran has recurrent subluxation of the right knee and receives a separate rating for this disorder.

The Board notes that the December 2015 VA examination revealed moderate current subluxation of the right knee. Therefore, an April 2017 rating decision granted service connection for recurrent subluxation of the right knee status post right medical patella-formal ligament reconstruction and arthroscopic release and degenerative joint disease of right knee with an evaluation of 20 percent, effective December 2, 2015. The 20 percent evaluation was warranted based on subluxation in addition to the Veteran's already existing 10 percent evaluation based on pain and limited flexion. A higher rating of 30 percent under Diagnostic Code 5275 is not warranted in this case as there is no competent probative medical evidence of severe recurrent subluxation or instability of the knee. 

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively. 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected knee disabilities and notes that his lay testimony, to include that offered at the November 2014 Board hearing and September 2017 correspondence, is competent to describe certain symptoms associated with these disabilities. The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned. Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected knee disabilities. As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected knee disabilities. 

The Board has considered whether staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected knee disabilities; however, in this regard the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disabilities is not warranted. 

In sum, the Board finds that an initial rating in excess of 10 percent for degenerative joint disease of the right knee and a rating in excess of 20 percent for recurrent subluxation of the right knee are not warranted. In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2017).

III. TDIU

The Veteran seeks total disability based on individual unemployability. The Veteran reports that he is unable to work, find work, or return to the same field due to his lower extremity disabilities. See September 2017 statement from the Veteran. Specifically, he maintains that post military he has been employed as a forklift driver, warehouse worker, supply technician, security officer, and a chip technician in a clean room environment, all of which required a large amount of walking and standing. See hearing transcript at 5-9.

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a). His combined disability rating is 90 percent. He is 50 percent service connected for persistent depressive disorder, 30 percent service connected for bilateral pes planus, 20 percent service connected for residual scares associated with bilateral pes planus, and 10 percent service connected for both tendonitis of the left wrist and degenerative joint disease of the right knee. Evidence of record also demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

A May 2013 VA examination report indicates that the Veteran's flatfoot condition impacts his ability to work. See May 2013 VA examination at 4. Specifically, the report states that the "Veteran worked in manufacturing/production until 2009" and that "he was having more and more pain with prolonged weight bearing due to his pes planus condition." Id. It was furthered reported that " all the jobs he is qualified for require bending, lifting and carrying which he is precluded from doing due to his bilateral pes planus condition and his right knee condition" and that "he would be able to work at sedentary office type of work, but has no qualifications for such work." Id.

As indicated above, during his November 2014 hearing, the Veteran testified that all his previous work involved walking and standing which he is now unable to perform due to his service connected disabilities, particularly his knee, foot, and ankle disabilities. 

In correspondence received from the Veteran on September 19, 2017, he writes that his ability to work is limited due to the amount of appointments, limitations, and prescription medication that restricts equipment, all of which due to his service connected disabilities. See September 19, 2017 correspondence from Veteran.

Social Security Administration records and treatment records from the Richmond VAMC are also of record and corroborate the chronic knee, ankle and foot pain.

Overall, the Veteran's prior work history is primarily of manufacturing and security work that required long periods of standing and bending; he does not have work experience in light physical or sedentary employment.  As such, his disabilities preclude the types of employment for which he would otherwise be qualified. TDIU is therefore granted.

ORDER

Entitlement to a non-initial evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to an evaluation in excess of 20 percent for recurrent subluxation of the right knee is denied.

Entitlement to TDIU is granted.

REMAND

The Board's review of the claims file reveals that additional evidentiary development is necessary before the Board can reach a decision on the merits. 

During his November 2014 hearing, the Veteran testified that he has extreme tenderness on the plantar surface of his feet, nerve damage to his right foot, and issues with his achilles tendon. See hearing transcript at pp 23, 31 and 36. He detailed complaints of extreme right foot pain with inability to sleep at night, stabbing pain in left foot when walking, and that his arch has fallen in both feet. See hearing transcript at 32-34. He also reported that he has pain in his ankles and expressed uncertainty in reference to the relationship between his feet and ankle pain. See hearing transcript at 37-38. Also in September 2017 correspondence from the Veteran, he indicated extreme pain in his right foot and ankle. Such symptoms were not reported on the Veteran's most recent VA examination dated May 2013. 

Given the suggested evidence of worsened symptomatology and the uncertainty of the relationship between the feet and ankle pain, a new VA examination is necessary to determine the current severity of the Veteran's service-connected bilateral foot disability. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
The AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. With respect to VA treatment records, the claims file currently includes treatment records from the Richmond VAMC dated through December 2016; however, more recent records may exist. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, the AOJ should obtain from the Richmond VAMC and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2016.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA records of evaluation and/or treatment for the Veteran dated since December 2016. All records and/or responses should be associated with the claims file.

2. After the above is completed, schedule the Veteran for an examination to assess the current severity of his service connected bilateral foot/ankle disability. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

3. The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's bilateral foot disability including the relationship to his ankle pain.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

(A) The examination report must include ranges of motion of the ankles, with notations as to the degree of motion at which the Veteran experiences pain. 

(B) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(C) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

(D) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the feet/ankles. To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the appeal. If the benefit sought on appeal remains denied, in whole or in part, furnish the Veteran and his attorney a Supplemental Statement of the Case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


